As I understand the dissenting opinion of Mr. Justice Cothran, he is in full accord with all the holdings in the opinion of Mr. Justice Stabler except one, to wit, the holding which approves the "enrolled Bill rule," as laid down in the case of State *Page 153 ex rel. Hoover v. Chester, 39 S.C. 307; 17 S.E., 752. If the view of Mr. Justice Cothran should prevail in this case, it would mean that the holding in the Hoover case
would be overruled, and the "journal entry rule" would govern hereafter. The last-mentioned rule was announced in the case of State v. Platt, 2 S.C. 150; 16 Am. Rep., 647. Of it, our great jurist, Hon. Henry McIver, said this:
"I think, however, that the case of State v. Platt cannot be sustained, either upon principle or authority, but that, on the contrary, it is opposed to the decided weight of authority, and establishes a rule which may, in some cases, produce disastrous results, and that it should be overruled." State v.Hagood, 13 S.C. 60.
I am in favor of adhering to the principle declared in theHoover case, decided unanimously in 1893 by Justices McIver, McGowan, and Pope. To change the rule there stated would, as I conceive it, at this time more than ever before, "produce disastrous results." In brief, some of the reasons for my opinion are these: (1) The Court should hesitate long before upsetting a rule of law recognized continuously for 35 years; (2) the "enrolled Bill rule" is as fair, and to me seems fairer, that the "journal entry rule"; and (3) this Court should at all times be disposed to accept, if possible, within the constitutional limitations, without the least question, the property certified Acts of the General Assembly, a co-ordinate branch of our State government, and a branch of our government as high in its authority as this Court is higher in the power possessed by it.
MR. JUSTICE CARTER concurs.